
	

113 S2544 IS: To authorize early repayment of obligations to the Bureau of Reclamation within the Northport Irrigation District in the State of Nebraska.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2544
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Johanns (for himself and Mrs. Fischer) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize early repayment of obligations to the Bureau of Reclamation within the Northport
			 Irrigation District in the State of Nebraska.
	
	
		1.Early repayment of construction costs(a)In generalNotwithstanding section 213 of the Reclamation Reform Act of 1982 (43 U.S.C. 390mm), any landowner
			 within the Northport Irrigation District in the State of Nebraska
			 (referred to in this section as the district) may repay, at any time, the construction costs of project facilities allocated to the land  of
			 the landowner within the district.(b)Applicability of full-Cost pricing limitationsOn discharge, in full, of the obligation for repayment of the construction costs that are allocated
			 to all land of the landowner in the district, the land shall not be
			 subject to the ownership and full-cost pricing limitations under the
			 reclamation laws.(c)CertificationOn request of a landowner that has repaid, in full, the construction costs described in subsection
			 (a), the Secretary of the Interior shall provide to the landowner a
			 certificate described in section 213(b)(1) of the Reclamation Reform Act
			 of 1982 (43 U.S.C. 390mm(b)(1)).(d)EffectNothing in this section—(1)modifies any contractual rights under, or amends or reopens, the reclamation contract between the
			 district and the United States; or(2)modifies any rights, obligations, or relationships between the district and landowners in the
			 district under Nebraska State law.
				
